Case 1:18-cv-00216-MAC-KFG Document 21 Filed 03/11/21 Page 1 of 1 PageID #: 202




  UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


 KELVIN ANDRE SPOTTS,                              §
                                                   §
                 Plaintiff,                        §
                                                   §
 versus                                            §    CIVIL ACTION NO. 1:18-CV-216
                                                   §
 UNITED STATES OF AMERICA,                         §
                                                   §
                 Defendant.                        §
                      MEMORANDUM ORDER ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Kelvin Andre Spotts, proceeding pro se, filed the above-styled lawsuit. The court referred

 this matter to the Honorable Keith F. Giblin, United States Magistrate Judge, at Beaumont, Texas,

 for consideration pursuant to applicable laws and orders of the court. The magistrate judge has

 submitted a Report and Recommendation of United States Magistrate Judge recommending this

 lawsuit be dismissed without prejudice for lack of subject-matter jurisdiction.

          The court has received the Report and Recommendation of United States Magistrate Judge,

 along with the record, pleadings, and all available evidence. No objections were filed to the

 Report and Recommendation.
                                               ORDER

          Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

 and the report of the magistrate judge is ADOPTED. A final judgment will be entered dismissing

 this lawsuit.

           SIGNED at Beaumont, Texas, this 11th day of March, 2021.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE
